Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Tammy Crocker, Appellant                              Appeal from the 124th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 2011-
No. 06-13-00134-CV        v.                          2463-B). Opinion delivered by Justice
                                                      Carter, Chief Justice Morriss and Justice
Thomas Babcock, IV, M.D., Longview                    Moseley participating.
Emergency Medicine Associates, Inc. and
Good Shepherd Medical Center, Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Tammy Crocker, pay all costs of this appeal.




                                                      RENDERED OCTOBER 21, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk